Totten., J.,
delivered an oral opinion, affirming the decree of the chancellor, and concurring substantially in the grounds assumed by Dixon, for the complainants. McKinney and Caruthers, JJ., concurred. Judge Totten promised to reduce his opinion to writing, in view of the importance of tne case, but never found time to do so.
Decree affirmed.
*122As to a map or plat as eviden.ee of a dedication, see Ely v. Bates, 5 Wis. 467; Weisbrod v. C. & N. W. R. R. Co., 18 Wis. 35; Weisbrod v. C. & N. W. R. R. Co., 21 Wis. 607. Child v. Chappell, 9 N. Y. 257; 2 Smith’s Lead. Cases, 208, 222; Washburn on Easements, 154; Angell on Highways, § 149.
As to user as evidence of a dedication, see Hobbs v. Lowell, 19 Pick 405; Valentine v. Boston, 22 Pick. 75; 22 Texas, 94; 35 N. H. 303 Washburn on Easements, 139, 140; Angell on Highways, § 150.
As to the acts of the proprietor as evidence of a dedication, see 24 Conn. 236. And see Bolus v. Smith Infra and note. (3)
As to the enhanced value of adjacent property, as sufficient consideration for a dedication, see, Cincinnati v. White, 6 Pet. 438; Rowan v. Portland, 8 B. Mon. 246; Bissell v. N. Y. C. R. Rd., 23 N. Y. 66.